DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground(s) that the same search is required to evaluate device claim 1 and method claim 17, and there is no undue search and examination burden to evaluate device claim 1 and method claim 17.  This is not found persuasive because while the method of claim 17 would not require search for a device not used to practice the method of claim 17, search for the device of claim 1 would require search for a device used to practice methods other than the method of claim 17.

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections 

Claims 4 and 15 are objected to because of the following informalities: Appropriate correction is required. 

Regarding claim 4, line 2, “Co32- anions” should be amended to -- CO32- anions --. 

Regarding claim 15, “binder is a polyvinylidene di-fluoride (PVDF)” should be amended to -- binder is polyvinylidene difluoride (PVDF) --. 

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. US 2015/0274555 (hereinafter called Volkel), and as evidenced by US pre-grant patent publication no. US 2015/0244031 (hereinafter called Adamson). 

Regarding claims 1 and 2, Volkel discloses a device for removing ions from a flow of water comprising: a first electrode 112 comprising an MnO2 layer 116 connectable to a current source 120 and configured to be arranged in a flow of water; and a counter-electrode 111 connectable to the current source 120 and configured to be arranged in the flow of water opposite said first electrode 112 (see Fig. 3 and paragraphs 0143 and 0144).

Adamson is used as an evidentiary reference to show that an MnO2 electrode is capable of intercalating Mg2 ions in the flow of water (see Adamson: paragraph 0022).

Regarding claims 3 and 4, Volkel further discloses that the anode (reads on counter-electrode) is capable of binding anions in the flow of water (see paragraph 0018).

Regarding claim 7, Volkel further discloses that the device further comprises a water permeable separator arranged to be disposed in the flow of water between said first electrode and said counter-electrode (see Fig. 3 and paragraph 0143).

Regarding claims 10 and 11, Volkel further discloses that the counter-electrode includes an ion-selective membrane 114 arranged to be between the counter-electrode material 111 and the flow of water (see Fig. 3 and paragraph 0143).

Claims 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. US 2015/0274555 (hereinafter called Volkel), as shown for claim 1 above, and further in view of Logan et al, Low Energy Desalination Using Battery Electrode Deionization,” Environ. Sci. Technol. Letts., 2017,  4, 444-449 (hereinafter called Logan), and as evidenced by US pre-grant patent publication no. US 2015/0244031 (hereinafter called Adamson). 

Regarding claims 8 and 9, Volkel does not explicitly teach that said counter-electrode contains at least one material which is capable of intercalating one or both of Mg2+ and Ca2+ ions in the flow of water. 

Logan teaches a battery electrode deionization system comprising two identical copper hexacyanoferrate ( CuHCF) battery electrodes were used that were used to release and bind cations, with anion separation occurring via an anion exchange membrane (see Abstract and  page 445, 1st column, and 2nd paragraph). Logan further teaches that the use of two identical battery electrodes in separated channels, versus two different battery electrodes in a single channel enabled simultaneous and continuous production of desalinated and concentrated solutions (see page 445, 1st column, and 2nd paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Volkel by using two identical battery electrodes in separated channels as taught by Logan instead of using two different battery electrodes in a single channel as taught by Volkel. The person with ordinary skill in the art would have been motivated to make this modification, because Logan teaches that the advantage of the modification would be simultaneous and continuous production of desalinated and concentrated solutions (see page 445, 1st column, and 2nd paragraph).

Regarding claims 6 and 12, Logan teaches that adding additional membranes improved performance based on both accomplishing ion removal with the electrodes (similar to CDI) and with the membranes (similar to ED) (see page 445, 1st column, and 2nd paragraph). Logan further teaches that stacking additional membranes between electrodes (up to three anion and two cation exchange membranes) reduced energy consumption to only 0.02 kWh/m3 (approximately an order of magnitude lower than for CDI) (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by having an additional cation exchange membrane as taught by Logan. The person with ordinary skill in the art would have been motivated to make this modification, because Logan teaches that the advantage of the modification would be reduced energy consumption (see Abstract).   

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US pre-grant patent publication no. US 2011/0162965 (hereinafter called Kim), and as evidenced by US pre-grant patent publication no. US 2015/0244031 (hereinafter called Adamson). 

Regarding claims 1 and 2, Kim discloses a device 10 for removing ions from a flow of water comprising: a first electrode 13b (see for example, Fig. 3 and paragraph 0097) connectable to a current source (see paragraph 0091) and configured to be arranged in a flow of water; and a counter-electrode 13a connectable to the current source and configured to be arranged in the flow of water opposite said first electrode (see Fig. 3 and paragraph 0097), wherein said first electrode 13b contains MnO2 (see paragraph 0097). Adamson is used as an evidentiary reference to show that an MnO2 electrode is capable of intercalating Mg2 ions in the flow of water (see Adamson: paragraph 0022).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught in the embodiment of Fig. 3 by adding a current source as taught in paragraph 0091 of Kim. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).    
	
Regarding claims 3-5, Kim further discloses that the counter-electrode 13a includes porous carbon, a material capable of binding anions, including one or both of Cl- and CO32- anions in the flow of water to the counter- electrode 13a (see paragraph 0020 and 0077).

Regarding claim 6, Kim further discloses that the counter-electrode 13a includes an ion-selective membrane 12a arranged on said counter-electrode to be between the counter-electrode material and the flow of water (see Fig. 3 and paragraph 0060).

Regarding claim 7, Kim further discloses that the device 10 further comprises a non-conductive water permeable separator 16 arranged to be disposed in the flow of water between said first electrode 13b and said counter-electrode 13a (see Fig. 3 and paragraph 0092).  

Regarding claims 8 and 9, Kim further discloses that carbon and metal oxides are functional equivalents for capacitive deionization (see paragraph 0020). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by using MnO2 as both the first electrode and the counter-electrode material. An MnO2 electrode connected to a current source is capable of intercalating one or both of Mg2and Ca2+ ions in the flow of water.

Regarding claim 10, Kim further discloses that the device 10 further comprises ion exchange membranes 12a and 12b between said first electrode 13b and said counter-electrode 13a (see Fig. 3 and paragraph 0060).

Regarding claim 11, Kim further discloses that the ion exchange membrane 12b is an anion exchange membrane (see Fig. 3 and paragraph 0060).

Regarding claim 12, Kim further discloses that the ion exchange membrane 12a is a cation exchange membrane (see Fig. 3 and paragraph 0060).

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US pre-grant patent publication no. US 2011/0162965 (hereinafter called Kim), as shown for claim 1 above, and further in view of Chinese patent application publication no. CN 106186458 (hereinafter called Zhao), and as evidenced by US pre-grant patent publication no. US 2015/0244031 (hereinafter called Adamson).

Kim does not explicitly teach that said first electrode includes: a conductive substrate; and a layer on said substrate including said at least one material, an electrically conductive additive and a binder, wherein said electrically conductive additive is a carbon composition.

Zhao teaches that the electrode of a capacitive deionization module comprises a Ti mesh conductive substrate; and a layer on said substrate including a carbon material (an electrode material), acetylene black (a conductive additive), and PTFE (polytetrafluoroethylene) (a binder) in a ratio of 70: 20-25: 5-10 (see page 5, 8th to 10th paragraph  and claim 9).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Kim by having the first electrode include a conductive substrate; and a layer on said substrate including said at least one material, an electrically conductive additive and a binder, wherein said electrically conductive additive is a carbon composition, as taught by Zhao. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US pre-grant patent publication no. US 2011/0162965 (hereinafter called Kim), in view of Chinese patent application publication no. CN 106186458 (hereinafter called Zhao), as shown for claim 13 above, and further in view of US pre-grant patent publication no. US 2015/0175449 (hereinafter called Yang), and as evidenced by US pre-grant patent publication no. US 2015/0244031 (hereinafter called Adamson).
 
Regarding claim 15, Kim in view of Zhao does not explicitly teach that the binder is polyvinylidene difluoride (PVDF).  

Yang teaches that polyvinylidene difluoride (PVDF) is a binder used in making capacitive deionization electrodes and is a functionally equivalent binder of PTFE for this application (see claim 6).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Kim in view of Zhao by substituting the PTFE binder material as taught by Zhao with the PVDF binder material as taught by Yang. Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 16, Kim in view of Zhao and Yang does not explicitly teach that said layer includes said at least one material in 60-85 wt.%, said PVDF binder in 5-35 wt.% and a carbon composition as said electrically conductive additive in 3-10 wt.%.

It is noted that the composition of the electrode layer taught by Zhao is very close to the claimed composition. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795